Appeal from an order of the Family Court, Wyoming County (Michael M. Mohun, J.), entered June 18, 2014 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, transferred guardianship and custody of the subject child to petitioner.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights and freeing her child for adoption. The mother refused to appear at the dispositional hearing and her attorney, although present, elected not to participate in the mother’s absence. Under those circumstances, we conclude that the mother’s refusal to appear constituted a default, and we therefore dismiss the appeal (see Matter of *1446Shawn A. [Milisa C.B.], 85 AD3d 1598, 1598-1599 [2011], lv denied 17 NY3d 713 [2011]). Present — Centra, J.P., Peradotto, Garni, Lindley and DeJoseph, JJ.